Appeal by the de*260fendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 14, 1997, convicting him of burglary in the first degree and aggravated harassment in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions with respect to the trial court’s instructions on burglary are unpreserved for appellate review and we decline to review them in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]). The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or harmless in light of the overwhelming evidence of the defendant’s guilt. Friedmann, J. P., Gold-stein, H. Miller and Schmidt, JJ., concur.